POOCHIGIAN, J., Concurring.
I write separately to offer additional thoughts on defendant’s claim under Penal Code section 654.1 Though the *380judgment must be affirmed, I also note that this is not the result I would reach absent People v. Oates (2004) 32 Cal.4th 1048 [12 Cal.Rptr.3d 325, 88 P.3d 56] (Oates). (See, e.g., People v. Calles (2012) 209 Cal.App.4th 1200, 1218-1224 [147 Cal.Rptr.3d 673].)
A. Oates
In the Oates decision, discussed at length in the court’s opinion above, the Supreme Court held: ‘“[W]e conclude that section 654 does not preclude imposition of multiple subdivision (d) enhancements based on the single injury to [the victim]. Under the ‘multiple victim’ exception to section 654, defendant may be punished for each of the attempted murder offenses he committed when he fired at the [] group. The subdivision (d) enhancements ‘simply follow from’ his convictions on those ‘substantive offenses.’ [Citation.] They ‘do not constitute separate crimes or offenses, but simply are the basis for the imposition of additional punishment for the underlying substantive offense. [Citation.]’ ” (Oates, supra, 32 Cal.4th at p. 1066.)
Though Oates's facts are not identical to those of the present case,2 I believe a faithful application of its holding and reasoning requires affirmance here. I understand the holding quoted above to mean that when a court is determining whether the multiple victim exception applies to two or more enhancements, we are to look to the act(s) constituting the substantive offense, not to the act(s) underlying the enhancement. Here, the acts constituting the substantive offenses (i.e., assaults), were the acts of pointing the gun at or near each of the assault victims. Because there were multiple victims of these acts, the multiple victim exception applies not only to the assaults but also to any enhancements thereof (e.g., the great bodily injury (GBI) enhancements). And since the multiple victim exception applies to the enhancements, section 654 does not preclude simultaneous punishment of all the GBI enhancements under Oates.
B. A Different Approach
While we find the reasoning of Oates controlling, I wonder whether its application leads to the wrong outcome in this case. In my view, the relevant “act or omission” on review of a section 654 claim is the one that defendant asserts has been improperly subjected to multiple punishment. (See § 654, subd. (a) [applies to act or omission “punishable” by statute].) In this case, *381defendant is not raising a section 654 challenge to the multiple punishment of the assaults on Ignacio, Nazario, and Jose.3 Instead, he is challenging the multiple punishment he received for his singular infliction of great bodily injury on Efren.4 Thus, with respect to defendant’s claim, the “act or omission” that is “punishable” (§ 654, subd. (a)) by the GBI enhancements is the act of shooting Efren (not the acts of assaulting the other three individuals).5
C. People v. Palacios
In People v. Palacios (2007) 41 Cal.4th 720 [62 Cal.Rptr.3d 145, 161 P.3d 519] (Palacios), the Supreme Court considered whether section 654 applies to section 12022.53 enhancements. In concluding that section 654 does not apply, the Supreme Court pointed to language in section 12022.53 saying the enhancement was to be imposed “[notwithstanding any other provision of law.” (§ 12022.53, subd. (d).) The enhancement at issue in the present case, section 12022.7, has no analogous language, and Palacios is distinguishable on that basis.
The Palacios court also discussed how subdivision (1) of section 12022.53 affected application of section 654. Section 654 calls for an analysis of individual acts. (Palacios, supra, 41 Cal.4th at p. 732.) In contrast, section 12022.53, subdivision (1) limits the number of enhancements to one per crime. (§ 12022.53, subd. (1).) The Supreme Court interpreted section 12022.53, subdivision (f) in light of a maxim of statutory construction *382providing that “ ‘ “if exemptions are specified in a statute, we may not imply additional exemptions unless there is a clear legislative intent to the contrary. [Citation.]” ’ ” (Palacios, supra, 41 Cal.4th at p. 732.) Consequently, the Supreme Court concluded that through subdivision (1), “the Legislature has chosen to limit enhancements based on the crimes committed rather than an analysis of individual acts as called for in section 654.” (Palacios, supra, at p. 732, original italics.)
Palacios’ s analysis on that issue is relevant to the present case because section 12022.7 similarly provides that a court may not impose more than one enhancement “for the same offense.” (§ 12022.7, subd. (h).) However, Palacios’s reasoning is distinguishable. Palacios observed that the difference between section 654’s “act” analysis and section 12022.53’s “crime” analysis supported the Supreme Court’s conclusion regarding the legislative intent when “read in conjunction with the ‘[notwithstanding any other provision of law language’ contained in section 12022.53, subdivisions (b), (c), and (d).” (Palacios, supra, 41 Cal.4th at p. 732, italics added.) Section 12022.7 has no analogous language indicating it must be applied “notwithstanding any other provision of law.”
Since the section 12022.7 enhancement does not indicate it applies “notwithstanding any other provision of law,” section 654 should be applied. The relevant maxim of statutory construction provides that “ ‘ “if exemptions are specified in a statute, we may not imply additional exemptions unless there is a clear legislative intent to the contrary.” ’ ” (Palacios, supra, 41 Cal.4th at p. 732, italics added.) While section 12022.7 does identify an exemption limiting the number of enhancements to one per offense, there is “clear legislative intent” indicating this is not the only exemption. And that “clear legislative intent” is embodied in section 654 itself. Together, sections 654 and 12022.7 limit GBI enhancements to no more than one per crime and no more than one per act. (See §§ 12022.7, subd. (h) [permitting only one additional prison term for the same offense], 654 [permitting only one punishment per physical act].) The two limitations are not inherently inconsistent. And unlike section 12022.53, there is nothing in section 12022.7 suggesting that its one enhancement per crime limitation displaces, rather than complements, the one enhancement per act limitation of section 654. As a result, I would hold that section 12022.7 enhancements can be imposed no *383more than once per crime (§ 12022.7, subd. (h)) and can be punished no more than once per act (§ 654).6
D. Application
To determine whether the present enhancements improperly impose multiple punishment on a single act, courts must perform “an analysis of individual acts as called for in section 654.” (Palacios, supra, 41 Cal.4th at p. 732, original italics.) Here, the relevant “act[s] or omission[s]” under section 654 was firing the shots that inflicted GBI on Efren; not the acts of pointing the gun at or near each of the three other assault victims. (See pt. B., ante.) Since the relevant acts had a single victim (i.e., Efren), the multiple victim exception would not apply. If the multiple victim exception does not apply, then section 654 would prohibit multiple punishment because the several enhancements were all based on the same injury.
E. Section 654’s Purpose
The framework described above also furthers section 654’s purpose. “ ‘The purpose of the protection against multiple punishment is to insure that the defendant’s punishment will be commensurate with his criminal liability. A defendant who commits an act of violence ... by a means likely to cause harm to several persons is more culpable than a defendant who harms only one person.’ ” (Oates, supra, 32 Cal.4th at p. 1063.) Broad application of Oates in all cases where multiple GBI enhancements are imposed with respect to one victim could frustrate, rather than promote, the purpose of the multiple victim exception. Imagine a defendant fires a gun once at a crowd of 10 people, causing great bodily injury to one person. Under Oates, the defendant could be punished for 10 GBI enhancements. But if the defendant had fired 10 shots into the same crowd, causing great bodily injury to all 10 people, he would be punished for the same number of GBI enhancements as the defendant who only fired once. This result is contrary to the notion that “ ‘[a] defendant who commits an act of violence ... by a means likely to cause harm to several persons is more culpable than a defendant who harms only one person.’ ”7 (Oates, supra, 32 Cal.4th at p. 1063.)
*384I encourage the Supreme Court to consider whether Oates should apply when multiple section 12022.7 enhancements are applied to a single great bodily injury.8
Appellant’s petition for review by the Supreme Court was denied February 1, 2017, S238652.

 Future statutory references are to the Penal Code.


 For example, in Oates, the shots were fired “at the group.” (Oates, supra. 32 Cal.4th at p. 1053.) Here, in contrast, the great bodily injury-inflicting shot was fired at a specific individual (i.e., Efren).


 And rightly so, because each of those assaults was effected by a separate physical act and involved multiple victims.


 Efren was shot several times. Of course, the firing of each shot is a separate physical act. But the record does not indicate that each GBI enhancement was based on a different shot fired at Efren. In closing argument, the prosecutor did not distinguish between the four shots as a basis for the several GBI enhancements, saying: “[B]asically we have to prove that in addition to the 2 uses of the firearm did he cause GBI? Shot 4 times, in the hospital for 7 days.” (Cf. People v. Jones (2012) 54 Cal.4th 350, 359 [142 Cal.Rptr.3d 561, 278 P.3d 821] [when determining whether verdicts are based on the same act, court looks to prosecutor’s jury argument].) Moreover, the Attorney General’s briefing does not defend the imposition of multiple punishment on that basis.


 Of course, sometimes the exact same act gives rise to both the substantive crime and its enhancement. Indeed, that is how enhancements usually work: they “do not define criminal acts; rather, they increase the punishment for those acts. They focus on aspects of the criminal act that are not always present and that warrant additional punishment.” (People v. Ahmed (2011) 53 Cal.4th 156, 163 [133 Cal.Rptr.3d 856, 264 P.3d 822], original italics.) But that is not the case here, where the enhancement is punishing a criminal act (i.e., inflicting GBI on Efren) that is not the basis of the underlying crimes (i.e., the assaults on Nazario, Ignacio and Jose). In other words, the enhancement here is not merely punishing an “aspect” of the criminal act constituting the underlying offense, it is punishing a different act altogether.
*382That was not the case in Oates. In Oates, the act of shooting was the basis for both the enhancement (firearm-caused GBI) and the crime being enhanced (attempted murder). That is, the “discharge! of] a firearm” (§ 12022.53, subd. (d)) that triggered the enhancement was also the act that constituted the attempted murders.
Consequently, it is possible that the Oates court simply was not considering the situation presented here when it employed the broad reasoning set out in the opinion.


 Except in cases where People v. Correa (2012) 54 Cal.4th 331 [142 Cal.Rptr.3d 546, 278 P.3d 809], applies.


 It seems clear that the enhancement statute itself permits such a result. (Cf. Oates, supra. 32 Cal.4th at pp. 1055-1062 [concluding § 12022.53, subd. (d) provides for multiple enhancements when one person is injured during the commission of multiple attempted murders]; see also Oates, supra. 32 Cal.4th at pp. 1069-1070 (cone. opn. of Werdegar, J.).) But I would submit that section 654—applied to section 12022.7 enhancements—does not.


 While this would likely involve revisiting some of the reasoning employed in Oates, it would not require entirely overruling Oates. As noted above, the Supreme Court determined (after Oates was decided) that section 654 does not apply at all to section 12022.53 enhancements. (See generally Palacios, supra. 41 Cal.4th 720.) Therefore, the result in Oates—overturning a section 654 stay for multiple section 12022.53 enhancements—would remain viable under Palacios.